DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to an amendment/response and terminal disclaimer filed on 6/9/2022.
No claims have been amended.
No claims have been cancelled. 
Claims 11-20 are new claims that have been added.
Claims 1-20 remain pending in the application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/9/2022 and 6/22/2022 have been entered and considered by the examiner.
Response to Arguments
Applicant’s arguments, see page 6, filed 6/9/2022, with respect to claims 1-10 have been fully considered and are persuasive in light of the terminal disclaimer filed on 6/9/2022. The rejection of claims 1-10 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claims 1, 6, 11, and 16, the Examiner agrees with Applicant’s arguments that the terminal disclaimer filed in view of the parent patent US 10,820,185 overcomes the previous double patenting rejection and that the prior art does not teach the substantially similar claims in the instant application. The closest prior art 3GPP TS 23.501 and 3GPP TS 23.502 do not explicitly disclose obtaining an indication from the AMF or network entity requesting the UE to provide a permanent identity of the UE in future mobility management procedures. Although 3GPP TS 23.502 discusses that a new AMF may transmit an identity request message to the UE and receive an identity response, the prior art does not explicitly disclose requesting the UE to provide a permanent identity in plural future mobility management procedures. These limitations in combination with the other claimed limitations are thus not taught by the prior art.	Regarding claims 2-5, 7-10, 12-15, and 17-20, the claims are allowed because they depend from allowable claims 1, 6, 11, and 16 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC MYERS/Primary Examiner, Art Unit 2474